       Case 1:17-cv-00151-BLW Document 295 Filed 12/02/20 Page 1 of 3



Lori Rifkin, Esq. (CA # 244081)              Craig Durham (ISB # 6428)
(pro hac vice)                               Deborah Ferguson (ISB # 5333)
Rifkin Law Office                            FERGUSON DURHAM, PLLC
3630 High Street #18917                      223 N. 6th Street, Suite 325
Oakland, CA 94619                            Boise, ID 83702
Telephone: (510) 414-4132                    Telephone: 208-345-5183
Email: lrifkin@rifkinlawoffice.com           Facsimile: 208-908-8663
                                             Emails: chd@fergusondurham.com
Dan Stormer, Esq. (CA # 101967)                      daf@fergusondurham.com
(pro hac vice)
Shaleen Shanbhag, Esq. (CA # 301047)         Amy Whelan, Esq. (CA # 215675)
(pro hac vice)                               (pro hac vice)
HADSELL STORMER RENICK & DAI LLP             Julie Wilensky, Esq. (CA # 271765)
128 N. Fair Oaks Avenue                      (pro hac vice)
Pasadena, California 91103                   National Center for Lesbian Rights
Telephone: (626) 585-9600                    870 Market Street, Suite 370
Facsimile: (626) 577-7079                    San Francisco, CA 94102
Emails: dstormer@hadsellstormer.com          Telephone: 415-365-1338
        sshanbhag@hadsellstormer.com         Facsimile: 415-392-8442
                                             Email: AWhelan@NCLRights.org
                                                    jwilensky@NCLRights.org
Attorneys for Plaintiff


                           UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

ADREE EDMO (a/k/a MASON EDMO),               Case No.: 1:17-cv-00151-BLW

                   Plaintiff,
                                              PLAINTIFF’S MOTION TO LIFT STAY
       v.

IDAHO DEPARTMENT OF CORRECTION;               Complaint Filed:           April 6, 2017
HENRY ATENCIO, in his official capacity;      Discovery Cut-Off:         None Set
JEFF ZMUDA, in his official capacity;         Motion Cut-Off:            None Set
HOWARD KEITH YORDY, in his official           Trial Date:                None Set
and individual capacities; CORIZON, INC.;
SCOTT ELIASON; MURRAY YOUNG;
RICHARD CRAIG; RONA SIEGERT;
CATHERINE WHINNERY; and DOES 1-15;
                  Defendants.




PLTF’S MOT TO LIFT STAY
         Case 1:17-cv-00151-BLW Document 295 Filed 12/02/20 Page 2 of 3




       On April 17, 2020, this Court granted Defendants’ motion to stay the underlying District

Court litigation in this case pending resolution of Defendants’ interlocutory petition to the
Supreme Court of the United States for review of this Court’s injunctive relief order. Dkt. 277.

On October 13, 2020, the Supreme Court denied Defendants’ petition for a writ of certiorari.
Dkt. 294. Accordingly, Plaintiff moves this Court to lift the stay and requests a status conference
so that the litigation may proceed.


Dated: December 2, 2020                       Respectfully Submitted,

                                              FERGUSON DURHAM
                                              HADSELL STORMER RENICK & DAI LLP
                                              NATIONAL CENTER FOR LESBIAN RIGHTS
                                              RIFKIN LAW OFFICE


                                              By:     /s/ - Lori Rifkin
                                                      Lori Rifkin
                                              Attorneys for Plaintiffs




 PLTF’S MOT TO LIFT STAY
                                                    -1-
        Case 1:17-cv-00151-BLW Document 295 Filed 12/02/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 2nd day of December 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:


Dylan Eaton
deaton@parsonsbehle.com
J. Kevin West
kwest@parsonsbehle.com
Attorneys for Corizon Defendants
Brady James Hall
brady@melawfirm.net


Attorney for IDOC Defendants


                                                         /s/ - Lori Rifkin
                                                               Lori Rifkin




 PLTF’S MOT TO LIFT STAY
                                                   -2-
